EXAMINER'S AMENDMENT
The present application is being examined under the pre-AIA  first to invent provisions.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kasumi Kanetaka and Kevin Davis (Reg. No. 64667) on June 21, 2022.
The application has been amended as follows: 

IN THE SPECIFICATION:
Please amend the first paragraph beginning and col. 1, line 5 as follows:
Notice: More than one reissue application has been filed for the reissue of U.S. Patent No. 8,216,021. The additional reissue applications are: Application No. 14/327,362 (RE45,838) filed July 9, 2014, is a reissue of U.S. Patent No. 8,216,021; Application No. 14/851,822 (RE46,407) filed September 11, 2015, is a continuation reissue application of Application No. 14/327,362; Application No. 15/594,295 (RE47,668) filed on May 12, 2017 is a continuation reissue application of Application No. 14/851,822; and the present application is a continuation reissue application of Application No. 15/594,295. This application claims the benefit of priority of U.S. Provisional Application Ser. No. 61/085,335 filed July 31,2008.

IN THE CLAIMS:
	Please add new claim 21 and cancel claim 22, as follows:
Claim 21 (New): A kidney-shaped push up bra insert, comprising: 
a top side; 
a bottom side on an opposing side of the bra insert from said top side, 
the top side and the bottom side meet at a first end and a second end;
a first lobe having a first vertex spaced from the first end; 
a second lobe on an opposing side of the bra insert from said first lobe having a second vertex spaced from the second end, the second lobe being configured to be positioned closer to a vertical centerline of a wearer's chest than the first lobe; 
the top and bottom sides meet at opposing ends of the first and second lobes; 
a notch formed in the top side between the first vertex and the second vertex; 
a first main surface having a depression formed adjacent the top side and extending towards the notch; and 
a second main surface opposing said first main surface, wherein the second main surface is a substantially smooth arcuate-shaped surface, 
wherein the bra insert is kidney-shaped as viewed from a direction perpendicular to the first main surface or second main surface.

Please cancel claim 22.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 21 has been amended to include that the first lobe has a first vertex spaced from the first end and the second lobe has a second vertex spaced from the second end and the notch is formed in the top side between the first vertex and the second vertex. Lee and Miyoshi disclose a kidney-shaped push up bra insert with a first lobe and a second lobe and a notch between the first and second lobe. However, Lee does not disclose that the second lobe includes a second vertex spaced from a second end. As seen in the annotated Fig. at p. 8 of the Non-Final Rejection of March 13, 2022, the second vertex is the second end. Miyoshi discloses not disclose that the first and second lobes include vertexes which are spaced from the first and second ends. As seen in the annotated figure at p. 6 of the Non-Final Rejection of March 13, 2022, the first and second vertexes are the first and second ends. Claim 21 requires that the first and second vertexes are spaced from the first and second ends respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L ENGLE whose telephone number is (571)272-6660. The examiner can normally be reached Monday- Friday 7:30 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICIA L ENGLE/
Patent Reexamination Specialist
Art Unit 3993



Conferees:  	/dor/
		David O. Reip
		Patent Reexamination Specialist, Art Unit 3993

		/GAS/
		Gay Ann Spahn
		Supervisory Patent Reexamination Specialist, Art Unit 3993